UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2325


In re: KEVIN TERRELL HARVEY,

                    Petitioner.


                           On Petition for Writ of Mandamus.
                   (1:16-cr-00094-NCT-1; 1:19-cv-00604-NCT-LPA)


Submitted: May 5, 2022                                            Decided: May 10, 2022


Before NIEMEYER, KING, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kevin Terrell Harvey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kevin Terrell Harvey petitions for a writ of mandamus, asserting that the district

court has unduly delayed acting on his 28 U.S.C. § 2255 motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket reveals

that, on April 15, 2022, the magistrate judge issued a report recommending that Harvey’s

§ 2255 motion, his amended § 2255 motion, and his request to add claims be denied, and

a text order denying Harvey’s pending motions. Accordingly, because there has been

significant action in Harvey’s case, we deny the mandamus petition. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                          PETITION DENIED




                                               2